[As filed copy] (Translation) COVER PAGE Filing Documents: SEMI-ANNUAL REPORT Place where this Semi-Annual Report is being Director-General, Kanto Local Finance Bureau filed: Filing Date: June 30, 2006 Accounting Period During the Twelfth Term (From October 1, 2005 to March 31, 2005) Name of the Fund PUTNAM U.S. GOVERNMENT INCOME TRUST Name of the Registrant: PUTNAM U.S. GOVERNMENT INCOME TRUST Name and Official Title of Representative of Charles E. Porter Trustees: Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Attorney-in-fact: Akihiro Wani Attorney-at-Law Address or Location of Attorney-in-fact: Gaikokuho Kyodo-Jigyo Horitsu Jimusho Linklaters Meiji Yasuda Building 1-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo 100-0005 Name of Liaison Contact: Akihiro Wani Attorney-at-Law Place of Liaison Contact: Gaikokuho Kyodo-Jigyo Horitsu Jimusho Linklaters Meiji Yasuda Building 1-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo 100-0005 Phone Number: 03-6212-1200 Places where a copy of Semi-Annual Report Not applicable. is available for Public Inspection: A06302977/1.0/30 Jun 2006 1 STATUS OF INVESTMENT PORTFOLIO OF THE FUND (Putnam U.S. Government Income Trust) (Fund) (1) Diversification of Investment Portfolio Diversification of Investment Portfolio by Types of Assets and geographic Regions: (As of April 30, 2006) Types of Assets Name of Country Total USD Investment Ratio (%) U.S. Government Agency Mortgages United States 1,048,452,465 78.24 Collateral Mortgage Obligations United States 330,265,300 24.65 Asset backed securities United States 4,134,583 0.31 Purchased Options United States 3,033,279 0.23 Short-Term Investments United States 707,980,513 52.83 Cash, Deposit and Other Assets (After deduction of liabilities) (753,854,685) (56.26) Total 1,340,011,455 100.00 (Net Asset Value) (JPY 153,297 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. dollars (USD or $) into Japanese Yen is JPY114.40 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on the April 28, 2006 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the total column is not equal to the aggregate amount. Also, simply multiplying the corresponding amount does conversion into other currencies by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. (2) Results of Past Operations A. Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each month during the one-year period up to and including the end of April 2006 is as follows: A06302977/1.0/30 Jun 2006 1 Total Net Asset Value Net Asset Value per Share USD (thousands) JPY (millions) USD JPY 2005 End of May 44,518 5,093 13.28 1,519 June 43,579 4,985 13.27 1,518 July 42,906 4,908 13.17 1,507 August 41,243 4,718 13.24 1,515 September 39,845 4,558 13.13 1,502 October 42,769 4,893 13.04 1,492 November 38,792 4,438 13.02 1,489 December 38,276 4,379 13.12 1,501 2006 End of January 37,861 4,331 13.11 1,500 February 35,386 4,048 13.12 1,501 March 34,529 3,950 13.00 1,487 April 33,641 3,849 12.92 1,478 B. Record of Distributions Paid (Class M Shares) Period Amount paid per Share (5/1/05 - 4/30/06) USD0.39 (JPY45) Note: Record of distribution paid during the period from May 2005 through April 2006 is as follows: Year Ex-dividend Date Dividend ($) NAV per Share ($) 2005 May 12 0.031 13.22 Jun. 10 0.031 13.23 Jul. 12 0.031 13.19 Aug. 12 0.031 13.16 Sep. 12 0.031 13.20 Oct. 12 0.031 13.07 Nov. 11 0.031 13.01 Dec. 9 0.031 13.01 2006 Jan. 11 0.031 13.11 Feb. 10 0.036 13.06 Mar. 10 0.036 13.02 Apr. 11 0.036 12.94 C. Record of Rate of Return (Class M Shares) Period Rate of Return (%) (05/01/05 - 04/30/06) 0.43 Note: Calculation of the yield on investment (including dividend) (the overall yield on investment): A06302977/1.0/30 Jun 2006 2 NAV at beginning of term means the net asset value per unit calculated at the beginning of the yield calculation period. NAV at term end means the net asset value per unit calculated at the end of the yield calculation period. Calculation of cumulative increase ratio by distribution: The amount shall be obtained by multiplying together all the amounts of such dividend as distributed during the yield calculation period divided by the net asset value per unit on the ex dividend day of the relevant distribution plus 1. A06302977/1.0/30 Jun 2006 3 2 OUTLINE OF THE FINANCIAL STATUS OF THE FUND KPMG LLP in the U.S.A. is responsible for this part. Translation of unaudited semi-annual accounts will be attached to the Japanese version of the Semi-annual Report. A06302977/1.0/30 Jun 2006 4 3 Record of Sales and Repurchases (Class M Shares) Record of sales and repurchases during the one-year period up to and including the end of April and number of outstanding shares of the Fund as of the end of April 2006 are as follows: (05/01/05 - 04/30/06) Number of Shares Sold Number of Shares Number of Outstanding Repurchased Shares 406,050 1,326,568 2,603,184 (9,300) (688,400) (2,097,650) Note: The number of Shares sold, repurchased and outstanding in the parentheses represents those sold, repurchased and outstanding in Japan. A06302977/1.0/30 Jun 2006 5 4 OUTLINE OF THE INVESTMENT MANAGEMENT COMPANY (1) Amount of Capital Stock (as of April 30, 2006) A. Amount of members equity: $81,068,104* *Unaudited B. Number of authorized shares of capital stock: Not applicable. C. Number of outstanding shares of capital stock: Not applicable. (2) Summary of Business Lines and Business Operation The end of April 2006, Investment Management Company managed, advised, and ;or administered the following 108 funds and fund portfolios (having an aggregate net asset value of over $126 billion). Name of Country Number of Total Net Asset Value Principal Characteristics the Funds ($ million) $4,405.10 U.S.A. Closed End Type Bond Fund 12 (JPY503.9 billion) $34,661.29 U.S.A. Open End Type Balanced Fund 13 (JPY3,965.3 billion) $27,204.33 U.S.A. Open End Type Bond Fund 32 (JPY3,112.2 billion) $60,511.02 U.S.A. Open End Type Equity Fund 51 (JPY6,922.5 billion) $126,781.74 108 (JPY14,503.8) (3) Miscellaneous Regulatory matters and The Investment Management Company has entered into agreements with the Securities and Exchange Commission and the Massachusetts Securities Division settling charges connected with excessive short-term trading by Putnam employees and, in the case of the charges brought by the Massachusetts Securities Division, by participants in some Putnam-administered 401(k) plans. Pursuant to these settlement agreements, the Investment Management Company will pay a total of $193.5 million in penalties and restitution, with $153.5 million being paid to certain open-end funds and their shareholders. The amount will be allocated to shareholders and funds pursuant to a plan developed by an independent consultant, and will be paid following approval of the plan by the SEC and the Massachusetts Securities Division. A06302977/1.0/30 Jun 2006 6 The Securities and Exchange Commissions and Massachusetts Securities Divisions allegations and related matters also serve as the general basis for numerous lawsuits, including purported class action lawsuits filed against the Investment Management Company and certain related parties, including certain Putnam funds. The Investment Management Company will bear any costs incurred by Putnam funds in connection with these lawsuits. The Investment Management Company believes that the likelihood that the pending private lawsuits and purported class action lawsuits will have a material adverse financial impact on the fund is remote, and the pending actions are not likely to materially affect its ability to provide investment management services to its clients, including the Putnam funds. In March 2006, the fund received $325,955 from Putnam to address issues relating to the calculation of certain amounts paid by the Putnam mutual funds to Putnam for transfer agent services.
